DAVIDSON, P. J.
This conviction was for violation of the local option law. The court adjourned on the 27th day of April. The statement of facts and bills of exception were not filed within the 20 days authorized by the statute. In fact, they were filed on the 3d day of June. This was over 35 days after court adjourned. Therefore neither the statement of facts nor the bills can be considered. In the absence of these there is no question presented that can be reviewed.
The judgment will be affirmed.

<E=oFor other eases see same tonic and KEY-NUMBER in all Key-Numbered Digests and Indexes